 

 

ocvininres

|

 

 

 

 

 

 

ROCUMIEN

UNITED STATES DISTRICT COURT ag LECTRONICA ALLY FILED |
SOUTHERN DISTRICT OF NEW YORK POCH | ft
wane nn nnn nnn nnn nner nmnnnnnnn anne nmennn nama aaa x | DATE FILED: x : x b " /
RONALD DAVIDSON, : [pa a pos foe

Plaintiff, :
v. : ORDER
CHUNG SHUK LEE, SUSAN MUELLER, : 17 CV 9820 (VB)
CARL J. KOENIGSMANN, and JOHN AND :
JANE DOES,

Defendants.

 

- ---- - x

On November 4, 2019, the Court granted plaintiffs counsel’s motion to be relieved and
scheduled a conference for January 17,2020. The Court ordered plaintiff to appear for the
conference either through new counsel or in person. Plaintiff did not appear. The conference
was rescheduled for February 24, 2020, at 12:30 p.m.

On February 18, 2020, the Court received plaintiffs request to adjourn the February 24,
2020, conference due to a work-related appointment that cannot be postponed. (Doc. #65).
Plaintiff did not propose a new date for the conference or indicate that he had conferred with
defense counsel regarding the adjournment.

Accordingly, the conference scheduled for February 24, 2020, is adjourned to March 25,
2020, at 2:30 p.m.

In the future, plaintiff must comply with Paragraph 1.G of Judge Briccetti’s Individual
Practices when requesting an adjournment.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.
Dated: February 20, 2020

White Plains, NY
SO ORDERED:

Juul

Vincent L. Briccetti
United States District Judge

 
